Citation Nr: 1818063	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  17-60 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for receiving educational assistance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to December 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2017 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A written statement containing the Veteran's name and claim number clearly express his wish to withdraw the appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are satisfied.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A written statement received by VA in February 2018 which contain the Veteran's name and claim number, clearly express his wish to withdraw the appeal.  The Veteran's request was received prior to a decision by the Board.  The criteria for withdrawal of an appeal are satisfied.  See 38 C.F.R. § 20.204(b).  

When a pending appeal is withdrawn, there is no longer an allegation of error of 


fact or law with respect to the determination that was appealed.  Accordingly, the appeal is dismissed.  See 38 U.S.C. § 7105(d). 


ORDER

The issue of entitlement to an extension of the delimiting date for receiving educational assistance is dismissed. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


